t c no united_states tax_court lois e ordlock petitioner v commissioner of internal revenue respondent docket no filed date p resides in a community_property_state p and h filed joint tax returns for and p and h paid the reported tax_liabilities additional tax liabilities--ie understatements--arose that were attributable to erroneous items of h h’s understate- ments the parties agree that p is entitled to sec_6015 i r c relief for the years in issue and p’s liability for these years is zero after application of sec_6015 i r c after the years at issue until the present r applied numerous payments to h’s understatements one payment was from p’s separate_property as defined by cal fam code sec a west all other_payments were from p and h’s community_property as defined under cal fam code sec west p seeks a refund pursuant to sec_6015 i r c of the payments r applied to h’s understatements made with her separate_property and with the community_property r does not dispute that p may be entitled to a refund for the payment made from her separate_property unless sec_6511 i r c applies held p is not entitled to a refund of amounts from community_property used to pay h’s understate- ments clayton j vreeland for petitioner patrick w lucas for respondent opinion goeke judge respondent determined that petitioner is entitled to relief under sec_6015 the issue for decision is the amount of refund if any petitioner is entitled to under sec_6015 background the parties submitted this case fully stipulated under rule the stipulation of facts and the attached exhibits are incorporated herein by this reference on date respondent sent petitioner a notice_of_determination concerning your request for relief from joint_and_several_liability under sec_6015 notice_of_determination the notice_of_determination indicates that petitioner is entitled to relief under sec_6015 of dollar_figure for taxable_year sec_1 unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure and for which she and her spouse mr ordlock filed joint federal_income_tax returns the following table provides the specific adjustments for each taxable_year in issue as stated in the notice_of_determination tax period s amount of relief amount of relief amount of you requested we could allow tax remaining dollar_figure dollar_figure -0- big_number big_number -0- big_number big_number -0- the notice_of_determination further specifies that we’ve granted your request in full you don’t have to take any further action on date the date the petition was filed petitioner resided in anaheim california in her petition petitioner through her attorney alleged that the commissioner has apparently determined to allow petitioner’s request in full but the notice_of_determination does not expressly state that petitioner’s request is allowed in full and the notice_of_determination contains various erroneous amounts and calculations which misstate and miscalculate the amounts of relief for which petitioner is eligible under code sec_6015 the effect of these misstatements and miscalculations is that the notice_of_determination does not allow petitioner’s request for relief in full therefore this petition is necessary in order to verify that the commissioner intended to allow petitioner’s request in full and to correctly determine and state the full amount of relief for which petitioner is eligible under code sec_6015 2we note that petitioner’s petition was postmarked date and was therefore timely given these allegations petitioner prayed that this court may hear the case and determine i that petitioner is entitled to relief from all joint_and_several_liability on the joint returns of petitioner and her spouse for each of the and tax years in the full amount of such liability that was unpaid as of date and ii that petitioner is further entitled to relief from all joint_and_several_liability for interest penalties and other_amounts attributable to such unpaid as of date liability and iii that the court grant such other and further relief to which petitioner may be entitled in short petitioner’s petition took issue with the scope of the sec_6015 relief granted to petitioner in the notice_of_determination at trial on date the parties made a joint motion for leave to submit case under tax_court rule which the court granted the parties agree that petitioner is entitled to sec_6015 relief from joint_and_several_liability for the taxable years and the parties further agree that the application of sec_6015 causes petitioner to have a federal_income_tax liability including interest penalties and other_amounts of zero for those years we note that the issue of whether petitioner is entitled to a refund was not specifically raised in the petition but was subsequently raised and briefed by the parties reported taxes and payments petitioner and mr ordlock the ordlocks filed joint federal_income_tax returns for the taxable years and on their returns they reported federal_income_tax owed for each year respondent made numerous assessments for penalties additional_amounts of tax owed and interest for the years in issue the information most relevant to the refund issue presented includes the payments and credits applied to the ordlocks’ and taxable years which were made from community_property assets as defined in cal fam code sec west unless otherwise indicated all of the payments for the years in issue are shown in the appendix hereto the ordlocks remained married at the time the payments on these tax_liabilities were made although the parties agree that one payment was from separate_property and the rest from community_property no effort has been made at this stage of the litigation to trace the actual sources of the payments listed in the appendix a the form_4340 certificate of assessments payments and other specified matters for the ordlocks’ taxable_year does not list their adjusted_gross_income or taxable_income however the ordlocks’ tax_return was filed on date and reported dollar_figure of federal_income_tax owed from date through date the ordlocks made numerous payments and respondent applied an overpayment credit to their tax_liability the payments and credits totaled dollar_figure b the ordlocks received an extension of time until date to file their return on date the ordlocks filed their return reporting dollar_figure of federal_income_tax owed the form_4340 for the ordlocks’ taxable_year shows their adjusted_gross_income was dollar_figure and taxable_income was dollar_figure from date through date the ordlocks made numerous payments and respondent applied overpayment credits to the ordlocks’ tax_liability the payments and credits totaled dollar_figure c the ordlocks received an extension of time to file their tax_return until date the ordlocks reported dollar_figure of federal tax income owed for on their return which was filed date the form_4340 for the ordlocks’ taxable_year shows their adjusted_gross_income was dollar_figure and taxable_income was dollar_figure from date through date the ordlocks made payments and respondent applied overpayment credits to their tax_liability the payments and credits totaled dollar_figure discussion whether petitioner is entitled to a refund4 under sec_6015 related to community_property assets used to pay mr ordlock’s understatements presents an issue of first impression for this court relief from joint_and_several tax_liability for the taxable years in issue is not an issue because respondent has conceded that petitioner is eligible for relief under sec_6015 i is petitioner entitled to a refund a the parties’ contentions and the issue presented petitioner contends that sec_6015 is unambiguous and its application entitles her to a refund of community_property assets used to pay mr ordlock’s understatements respondent argues that petitioner is not entitled to a refund of community_property assets respondent contends that the relief provided to petitioner under sec_6015 is relief from being held jointly or severally liable for her and mr ordlock’s and joint tax_liabilities respondent further argues that 4the parties’ filings address neither when the period of limitations under sec_6511 expires in this case nor whether petitioner has filed a refund claim within that period consequently we do not discuss these issues 5this is not the first instance this issue has arisen in federal tax litigation see united_states v stolle aftr 2d ustc par big_number c d cal sec_6321 provides for a lien on the ordlocks’ community_property to secure mr ordlock’s liability and therefore no refund of community_property can be granted the crux of this dispute is the application of the last sentence of sec_6015 and the language of sec_6015 the last sentence of sec_6015 provides any determination under this section shall be made without regard to community_property_laws sec_6015 provides as follows sec_6015 credits and refunds -- in general --except as provided in paragraphs and notwithstanding any other law or rule_of law other than sec_6511 sec_6512 sec_7121 or sec_7122 credit or refund shall be allowed or made to the extent attributable to the application of this section the dispute turns on the meaning of the phrases any determination under this section in sec_6015 and notwithstanding any other law or rule_of law in sec_6015 petitioner argues that any determination in sec_6015 is comprehensive and includes the application of sec_6015 and that state community_property_laws are disregarded under the any other law language in sec_6015 petitioner’s position does not focus on taxable_income for the taxable years at issue but rather on the ownership of the payments made on the joint tax_liabilities over the subsequent years petitioner asserts that sec_6015 requires this court to reallocate payments between petitioner and mr ordlock based on the economic sources despite the continued existence of the marital community this position has far-reaching implications as it would cause us to read sec_6015 as a statutory exception to the well-established law that state law defines ownership interests in property for purposes of federal tax collections under sec_6321 see 535_us_274 363_us_509 357_us_51 309_us_78 the question here is whether congress has given us a clear and unequivocal intent to supplant community_property law regarding payments of the type made on the ordlocks’ joint tax_liability 101_tc_489 b statutory interpretation and construction our analysis begins with the language of the statute 447_us_102 statutes are to be read to give effect to their plain and ordinary meaning unless that would produce absurd or futile results 310_us_534 see 84_tc_756 moreover where the language of a statute is clear on its face we require unequivocal evidence of legislative purpose before construing the statute to override the plain meaning 96_tc_895 83_tc_742 sec_6015 congress enacted sec_6015 in the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_734 as a means of expanding relief to innocent spouses see h conf rept pincite 1998_3_cb_747 s rept pincite- 1998_3_cb_537 h rept part pincite 1998_3_cb_373 sec_6015 replaced sec_6013 for any liability for tax arising after date and any liability for tax remaining unpaid as of that date any determination we first address whether a credit or refund under sec_6015 is a determination for purposes of the last sentence of sec_6015 we start with the statutory use of the word determination in the context of community_property_laws and relief from joint liability former sec_6013 was added to the internal_revenue_code of by the act of date publaw_91_679 84_stat_2063 it provided limited relief from joint_return liability in paragraph and included in paragraph a the following special rules special rules --for purposes of paragraph -- a the determination of the spouse to whom items of gross_income other than gross_income from property are attributable shall be made without regard to community_property_laws this special rule remained a part of sec_6013 until it was replaced by sec_6015 in the house version internal_revenue_service restructuring and reform act of h_r 105th cong 1st sess sec of the community_property_laws exclusion for sec_6015 included much the same language as former sec_6013 however the senate amendment rra h_r 105th cong 2d sess sec_3201 and the adopted version of h_r in rra sec_3201 eliminates the language modifying the word determination and refers to any determination the accompanying legislative_history of the senate amendment does not indicate any intent to disturb state law ownership interests in property for purposes of recalculating payments in fixing refunds under sec_6015 see s rept pincite 1998_3_cb_537 the joint committee’s explanation of the senate’s change is as follows items are generally allocated between spouses in the same manner as they would have been allocated had the spouses filed separate returns the secretary may prescribe other methods of allocation by regulation the allocation of items is to be accomplished without regard to community_property_laws staff of joint comm on taxation comparison of provisions of h_r relating to irs restructuring and reform as passed by the house and the senate at iii-15 j comm print see staff of joint comm on taxation general explanation of tax legislation enacted in the so-called blue_book pincite j comm print this explanation is consistent with allowing more flexibility for the secretary to write regulations regarding allocations of income items for purposes of fixing the amount of relief from joint_and_several_liability this explanation is also consistent with any determination concerning relief from joint_and_several tax_liability for a specific taxable_year but not consistent with an analysis of the cash or property which has been collected on said liability it is also noteworthy that the senate amendments added equitable relief from joint_and_several_liability this is significant because equitable relief is not based on separate_income computations which were the grist of the community_property waiver under former sec_6013 use of the word determination in sec_6015 after sec_6015 the word determine or determination appears five times in sec_6015 four of which are in subsection e the four instances in subsection e refer to determinations of relief under sec_6015 and pertain to this court’s jurisdiction to review the secretary’s final_determination of that relief the words determination and determine do not appear in subsection g which provides that a credit or refund shall be allowed or made to the extent attributable to the application of this section sec_6015 provides the exception contained in the preceding sentence shall not apply if the court determines that the individual participated meaningfully in such prior proceeding history of sec_6015 in paragraph a of sec_6015 as amended by a technical correction in the omnibus consolidated and emergency supplemental appropriations act publaw_105_277 sec_112 stat provided as follows applicable rules -- a allowance of credit or refund -- except as provided in subparagraph b notwithstanding any other law or rule_of law other than sec_6512 sec_7121 or sec_7122 credit or refund shall be allowed or made to the extent attributable to the application of subsection b or f the technical corrections in the community renewal tax relief act of publaw_106_554 sec stat 2763a-640 2763a- amended subsection e by redesignating subsection g as h and adding new subsection g which provides sec_6015 credits and refunds -- in general --except as provided in paragraphs and notwithstanding any other law or rule_of law other than sec_6511 sec_6512 sec_7121 or sec_7122 credit or refund shall be allowed or made to the extent attributable to the application of this section the house conference_report indicates that the reason for the technical correction was as follows allowance of refunds --the current placement in the statute may inappropriately suggest that the provision applies only to the united_states tax_court whereas it was intended to apply administratively and in all courts the bill clarifies this by moving the provision to its own subsection h conf rept pincite 2000_3_cb_304 accordingly the original intent of sec_6015 remains useful for our purposes in that regard the house report’s initial explanation of the refund provisions in sec_6015 is pertinent the tax_court may order refunds as appropriate where it determines the spouse qualifies for relief and an overpayment exists as a result of the innocent spouse qualifying for such relief h rept part supra pincite c b pincite similar to the language modifying determination in the current version of sec_6015 this court’s authority under sec_6015 to refund an overpayment flows from our determination of relief from joint_and_several tax_liability n otwithstanding any other law or rule_of law respondent argues that pursuant to sec_6321 a lien attaches to the entire amount of the ordlocks’ community_property and thus no refund of community_property can be granted the federal_tax_lien statute does not create property rights but merely imposes consequences federally defined to rights created under state law united_states v craft u s pincite united_states v bess u s pincite accordingly whether property can be reached by application of the federal_tax_lien statute depends on what rights the taxpayer has in the property under state law united_states v craft supra pincite petitioner counters that the notwithstanding provision of sec_6015 takes precedence over all other statutes laws and rules of law that would conflict with or restrict a refund_or_credit the phrase notwithstanding any other law or rule_of law should not always be read literally or natural res council v thomas 92_f3d_792 9th cir e_p paup co v dir999_f2d_1341 9th cir 944_f2d_577 9th cir 828_f2d_586 9th cir if read literally here the phrase could be applied to avoid all state law property ownership provisions in both common_law and community_property states thus creating an absence of law to define the ownership of the payments for purposes of the sec_6015 refund jurisdiction even if limited to community_property provisions petitioner’s position leaves us with no law or resource to define the ownership of the payments made from until on the tax_liabilities for the years at issue at this point an excerpt from powell v commissioner t c pincite is especially apt another significant ingredient is reflected in the judicial attitude in respect of the interplay between federal laws and state community_property_laws this attitude is set forth in the following statement by the supreme court in 490_us_581 because domestic relations are preeminently matters of state law we have consistently recognized that congress when it passes general legislation rarely intends to displace state authority in this area see eg 481_us_619 439_us_572 thus we have held that we will not find pre-emption absent evidence that it is ‘positively required by direct enactment’ hisquierdo supra pincite quoting 196_us_68 the instant case however presents one of those rare instances where congress has directly and specifically legislated in the area of domestic relations emphasis supplied in light of the foregoing approach the supreme court has decreed that federal_law supplants community_property law only where the congressional intent to accomplish such a result is clear and unequivocal mansell v mansell supra military retirement pay and veterans’ disability benefits 453_us_210 military retirement pay 439_us_572 railroad retirement benefits 338_us_655 deceased army officer’s life_insurance in re marriage of hillerman cal rptr ct app social_security_benefits in addressing the question of whether there is clear and unequivocal congressional intent to supplant established reference to state law the legislative_history of the predecessor of sec_6015 and the wording of the refund provision in sec_6015 following the technical correction are helpful in the refund authority in sec_6015 was tied specifically to the extent attributable to the application of subsection b or f or in the words of the house report was exercisable when the tax_court determines the spouse qualifies for relief and an overpayment exists as a result of the innocent spouse qualifying for such relief h rept part supra pincite c b pincite given this history we see an intent to create refund authority tied specifically to a determination of relief from joint_and_several tax_liability however we see no explicit intent to supplement that relief by revisiting the nature of prior payments under state community_property_laws had congress intended courts to interpret sec_6015 in the manner that petitioner suggests it would have provided an alternative to state law to define property rights otherwise there will be a void in the collection scheme we find no congressional intent to create such a void nor to have it filled by the judiciary ii other problems and inconsistencies that would result from petitioner’s position a disregarding community_property_laws in the context of sec_6015 would discriminate against married people who file separately if spouses file separate returns and only one spouse is liable for unpaid taxes the internal_revenue_service can collect out of community assets see 222_f3d_655 9th cir see also sec_6321 however under petitioner’s sec_6015 argument if married spouses filed jointly the government could not collect out of community assets without some tracing mechanism when one spouse receives sec_6015 relief without congress’s explicit rationale or statement of such an intent we find this result to be inconsistent b disregarding community_property_laws in the context of sec_6015 would create potential abuse we must avoid an interpretation of sec_6015 that would create a potential for abuse by allowing community_property_laws to be disregarded during the collection process because sec_6015 relief is often granted many years after the taxable_year at issue the timespan offers an opportunity to change the source of the payments that are otherwise community_property in an effort to avoid paying tax_liabilities married taxpayers in community_property states could structure future payments so that ownership is attributable to the spouse requesting relief under sec_6015 while continuing a jointly financed lifestyle c did congress leave open the question of how to divide property between spouses for collection purposes as stated previously another problem with petitioner’s position is the lack of legislative direction regarding how to divide the assets between spouses in community_property states for collection purposes if we adopt petitioner’s interpretation of sec_6015 and refrain from looking to state law a question arises as to where courts should derive such guidance in addition petitioner’s approach would lead to a very complex factual analysis to trace the acquisition of the assets used to make over years of tax_payments it is likely that a married couple will continue to acquire assets throughout their relationship tracing the acquisition of those assets to ascertain what assets should be attributed to which spouse is an administrative nightmare that would severely impede collection and lead to layers of judicial interpretation and analysis we think congress did not intend to create such a difficult factual issue in adopting sec_6015 iii concern with denial of effective relief petitioner suggests that our holding today will frustrate congressional intent by effectively denying sec_6015 relief to persons in community_property states this suggestion appears to assume that the marital community continues after the year for which relief is sought which is obviously not always the case nevertheless we will examine the consequences of our holding where the spouse seeking relief remains married in a community_property_state after the taxable_year in question as in the present case the ordlocks remained married in california they continued to accumulate assets and make payments on their joint tax_liabilities for and for over two decades if mr ordlock had been personally liable to a nongovernment creditor the community assets would have been a potential source of payment to that creditor the question is whether congress intended to place the commissioner at a disadvantage concerning liabilities such as mr ordlock’s as we have stated we see no evidence of such congressional intent nor do we see petitioner’s position as advantageous to tax_administration given the problems discussed previously the nature of a marital community in california is to generally allow the individual debts of the spouses to be collected out of community assets cal fam code sec west mcintyre v united_states supra 496_f2d_957 9th cir weinberg v weinberg p 2d cal grolemund v cafferata p 2d cal the policies behind the law can be debated but a decision not to disrupt this rule for tax_liabilities is sound a marital community can involve many sources of income many assets and many expenses how these expenses are paid how the income is handled and how assets are acquired are all choices of the spouses attempts to undo these choices and determine the 6the california supreme court in grolemund v cafferata p 2d cal expressly distinguished california’s community_property law from the community debt and separate debt positions of washington and arizona 7community property rights are equal regardless of which spouse acquires the property the following describes the nature continued sources of payments and asset acquisitions are inherently inconsistent with the concept of a continued marital community and obviously likely to disrupt that community iv conclusion any determination in sec_6015 refers to determinations of whether an individual taxpayer is entitled to continued of the equal ownership the equal ownership of the community_property assets and acquisitions has never been dependent upon a calculus of labor or talent both man and woman equally are partners in the marriage both equally share marital property regardless of whether or not the actual asset was earned by one or the other for example if the wife is a highly paid attorney and the husband is a school teacher or works primarily at home the differential in actual earnings or earning capacity is irrelevant to the ownership rights of each the notion of marriage as a true legal partnership extends to all the property earned by either partner during marriage in the common_law states if a husband earns dollar_figure a year and the wife's role is that of a homemaker whether she has the primary responsibility of raising the couple's children or not she will be entitled only to a statutory fraction of her husband's estate on his death one-half to one-third in most states during the existence of the marriage she has no direct interest in his earnings aside from her right to support in the community_property system on the other hand both spouses have a continuing half ownership of the marital earnings from the beginning of the marriage and from the time of acquisition of the property each party in the law today is an equal agent of the partnership binding it if acting within the scope of his or her authority and if acting for the joint benefit of the family the california community_property system adds to joint_ownership the right of equal management and control bassett california community_property law sec_1 ed relief from joint_and_several tax_liability under sec_6015 this reading is consistent with the legislative_history and statutory construction a broader reading is not the phrase notwithstanding any other law or rule_of law in sec_6015 should not be read to ignore state law for purposes of defining property interests subject_to a federal_tax_lien under sec_6321 we do not find that congress intended for community_property_laws to be ignored under sec_6015 regarding payments made on tax_liabilities accordingly petitioner is not entitled to a refund of an overpayment attributable to payments made from community_property to reflect the foregoing and concessions by respondent decision will be entered under rule reviewed by the court gerber cohen halpern chiechi thornton haines wherry kroupa and holmes jj agree with this majority opinion laro j dissents appendix payments applied to the ordlocks’ tax_liability date explanation amount withholding excess fica dollar_figure miscellaneous payment dollar_figure miscellaneous payment dollar_figure miscellaneous payment dollar_figure miscellaneous payment dollar_figure miscellaneous payment dollar_figure miscellaneous payment dollar_figure miscellaneous payment dollar_figure miscellaneous payment dollar_figure miscellaneous payment dollar_figure overpayment credit applied dollar_figure miscellaneous payment dollar_figure miscellaneous payment dollar_figure miscellaneous payment dollar_figure miscellaneous payment dollar_figure miscellaneous payment dollar_figure miscellaneous payment dollar_figure miscellaneous payment dollar_figure miscellaneous payment dollar_figure miscellaneous payment dollar_figure payment dollar_figure subsequent payment- levy dollar_figure subsequent payment- levy dollar_figure subsequent miscel- laneous payment dollar_figure subsequent payment- levy1 dollar_figure subsequent payment- levy dollar_figure subsequent payment- levy dollar_figure subsequent payment- levy dollar_figure subsequent payment dollar_figure subsequent payment- levy dollar_figure subsequent miscel- laneous payment dollar_figure subsequent payment- levy dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure __ subsequent miscel- laneous payment dollar_figure total subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure dollar_figure the parties agree that the date dollar_figure payment in the form of levy was made from the petitioner’s separate_property as defined in cal family code sec a west separate_property the exact day was illegible payments applied to the ordlocks’ tax_liability date explanation amount overpayment credit applied dollar_figure withholding and excess fica dollar_figure return filed and tax paid dollar_figure overpayment credit applied dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment subsequent miscel- laneous payment subsequent miscel- laneous payment dollar_figure dollar_figure dollar_figure total subsequent miscel- laneous payment subsequent miscel- laneous payment subsequent miscel- laneous payment dollar_figure dollar_figure dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment subsequent miscel- laneous payment dollar_figure dollar_figure subsequent miscel- laneous payment dollar_figure subsequent miscel- laneous payment subsequent miscel- laneous payment dollar_figure dollar_figure subsequent payment- federal_tax_lien dollar_figure subsequent miscel- laneous payment subsequent miscel- laneous payment subsequent miscel- laneous payment dollar_figure dollar_figure dollar_figure dollar_figure payments applied to the ordlocks’ tax_liability date explanation amount withholding excess fica subsequent payment payment with return subsequent miscel- laneous payment dollar_figure dollar_figure dollar_figure dollar_figure total overpaid credit applied dollar_figure overpaid credit applied dollar_figure dollar_figure thornton j concurring i agree with the majority opinion and write to append additional views in support of it d omestic relations are preeminently matters of state law 490_us_581 accordingly the supreme court has decreed that federal_law supplants community_property law only where the congressional intent to accomplish such a result is clear and unequivocal 101_tc_489 citing supreme court precedents there is no question or dispute that sec_6015 supplants community_property law for purposes of determining eligibility for relief from joint_and_several_liability but as the majority opinion concludes there is no clear and unequivocal indication that congress intended to go further as urged by petitioner and the dissenters and supplant community_property law that would otherwise permit a creditor here the internal_revenue_service to reach community assets and apply them to a debt owed by one spouse alone here mr ordlock rather the legislative_history strongly suggests that congress did not intend to supplant community_property law in this manner the predecessor of sec_6015 was sec_6013 enacted in the act of date publaw_91_679 84_stat_2063 under sec_6013 in certain circumstances a requesting spouse could be eligible for relief from tax_liability with respect to erroneously omitted gross_income attributable to the other spouse sec_6013 provided that for this purpose the determination of the spouse to whom items of gross_income other than gross_income from property are attributable shall be made without regard to community_property_laws the legislative_history makes clear that the intended effect of this provision was to disregard community_property for purposes of determining the requesting spouse’s eligibility for relief in in expanding the relief available under former sec_6013 the house bill retained language substantially identical to the just-quoted language for purposes of this subsection the determination of the spouse to whom items of gross_income other than gross_income from property are attributable shall be made without regard to community_property_laws h_r 105th cong 1st sess sec h rept part pincite 1998_3_cb_373 the house and senate reports on the legislation state identically the bill provides that the determination of the spouse to whom items of gross_income other than gross_income from property are attributable is to be made without regard to community_property_laws thus the rules of community_property are not followed with respect to earned_income or income from theft or embezzlement income earned by a husband for example and omitted from a joint_return is to be attributed to the husband even though it may constitute community_property in determining whether the wife is entitled to relief from the tax_liability under this provision h rept pincite s rept pincite 1971_1_cb_606 the first appearance of what is now the flush language of sec_6015 the disputed language occurred in in the senate amendment to the just-described house bill whereas the house had agreed to liberalize the type of relief available under former sec_6013 the senate agreed to a different type of relief in the case of a deficiency arising from a joint_return the senate amendment would have permitted the spouse to elect to be liable only to the extent that items giving rise to the deficiency were allocable to the spouse for this purpose under the senate amendment as under current sec_6015 items were generally allocated between spouses in the same manner as they would have been allocated if the spouses had filed separate returns the senate amendment like the disputed language of current sec_6015 states that any determination under this section shall be made without regard to community_property_laws h_r sec_3201 as amended and passed by the senate on date the report of the senate_finance_committee explains this provision as follows the allocation of items is to be accomplished without regard to community_property_laws s rept pincite 1998_3_cb_537 the senate amendment also provided additional relief in situations where tax was shown on a return but not paid with the return this type of relief was not included in the conference agreement see h rept pincite 1998_3_cb_747 the senate amendment also contained provision for equitable relief a version of which is now found in sec_6015 rather than choose between them the conference agreement incorporated both the house version of expanded relief from joint_and_several_liability currently in sec_6015 and for certain limited circumstances the senate version of allocable relief currently in sec_6015 and d the conference agreement also included the senate version of the language supplanting community_property law what is currently the flush language of sec_6015 describing this provision of the senate amendment the conference_report repeats verbatim the explanation from the senate_finance_committee the allocation of items is to be accomplished without regard to community_property_laws h rept pincite 1998_3_cb_747 as previously noted this stated purpose was consistent with the longstanding provision of sec_6013 for supplanting community_property law which had been adopted verbatim in the house bill in fact the conference_report does not even acknowledge any difference between the house and senate bills in this regard or between the conference agreement and prior_law instead the conference_report states that the conference agreement follows the senate amendment with respect to deficiencies for taxpayers who are no longer married or who are legally_separated or not living together and also includes the provision in the house bill expanding the circumstances in which innocent spouse relief is available id pincite c b pincite the conference_report further states that it follows the house bill and the senate amendment with respect to procedural rules id pincite c b pincite in sum the legislative_history lends strong support to the view that in enacting sec_6015 congress intended to supplant community_property law only for purposes of making the necessary allocations to determine eligibility for relief from joint_and_several_liability just as had been the case for over a quarter of a century under former sec_6013 there is not the slightest indication that congress intended to expand the preemption of state law in the manner urged by petitioner and the dissenters the question arises whether sec_6015 is so clear and unequivocal as to require preemption of state community_property law in the manner urged by petitioner and the dissenters notwithstanding legislative_history to the contrary i agree with the majority opinion that the statute is ambiguous in this regard and accordingly fails to provide the clear and unequivocal expression of congressional intent that the supreme court requires for supplanting community_property law powell v commissioner t c pincite in the first instance for reasons described in the majority opinion there is considerable doubt as to whether allowing or disallowing a refund_or_credit constitutes a determination within the meaning of sec_6015 but no less fundamentally in my view for the reasons discussed below even if such an action were considered a determination it would not be a determination under sec_6015 within the meaning of sec_6015 before a taxpayer may be allowed a refund_or_credit there must be a determination that the taxpayer has made an overpayment see sec_6401 and sec_6402 the term overpayment is not statutorily defined but is construed to mean any payment in excess of that which is properly due 332_us_524 under this definition an overpayment has two elements the correct_tax for the year and the amounts paid as tax saltzman irs practice and procedure par pincite rev 2d ed sec_6015 addresses only the first element ie the extent to which the individual should be relieved of joint_and_several_liability for the year before the individual may be entitled to a refund however there must also be a determination of the second element ie the amount of tax the individual has paid this determination implicates a host of factual and legal issues including the issue of how to source payments from community_property assets none of which arise under or can be resolved a determination of relief under sec_6015 would not necessarily be dispositive of the individual’s correct_tax for the year inasmuch as the individual might have income taxes or other federal taxes due unrelated to the amounts subject_to relief under sec_6015 under sec_6015 moreover even if it is determined that the individual has an overpayment the amount of any refund_or_credit to which the individual is entitled may depend upon other issues arising outside the scope of sec_6015 such as whether the overpayment should be reduced by various offsets that the secretary is authorized to make under sec_6402 accordingly inasmuch as there can be no determination as to whether an individual is entitled to a refund_or_credit unless there is first a determination whether the individual has an overpayment and inasmuch as it cannot be determined under sec_6015 whether the individual has an overpayment or to what the following discussion illustrates some of the types of issues that arise in determining the amount of tax_payments for purposes of determining whether there is an overpayment before an overpayment can exist a taxpayer must have paid the amount as tax not all remittances are treated as payments of tax when they are received by the service for example remittances of withholding_tax and estimated_tax made by taxpayers before the due_date of the return for the year are not considered paid until the due_date of payment that is the date the return for the year is due without regard to any extension for filing the return sec_6401 indicates that despite the fact that no return is yet due or filed nor an assessment of tax made a taxpayer may nevertheless be considered to have made an overpayment although the service treats an amount a taxpayer remits before the sending of a notice_of_deficiency as a deposit in the nature of a cash bond not as a payment the issue of whether a remittance is considered a payment or cash bond has provoked much litigation saltzman irs practice and procedure par pincite and rev 2d ed fn ref omitted extent the secretary is authorized to reduce the overpayment in making any refund_or_credit there can be no determination under sec_6015 whether the individual is entitled to a refund_or_credit because this is not a determination under sec_6015 it follows that sec_6015 does not supplant community_property law in the making of any such determination this conclusion is consistent with the proposed_regulations which had been published when petitioner applied for relief and the final regulations the proposed and the final_regulation sec_5 of course a determination that an individual qualifies for relief from joint_and_several_liability under sec_6015 will affect the amount of the refund_or_credit that is attributable to the application of this section and thus authorized to be made under sec_6015 it is telling that in describing the allowance of credits or refunds sec_6015 uses this very precise language rather than repeating the sec_6015 language determination under this section under well-established principles of statutory construction we presume the variation in statutory phrasing to have been purposeful cf 118_tc_226 ordinarily in statutes and other legal documents it is presumed that if the drafter varies the terminology then the drafter intends that the meaning also vary the final regulations under sec_6015 apply to elections or requests for relief filed on or after date sec_1_6015-9 income_tax regs because petitioner’s request for relief was filed before date the final regulations are inapplicable although proposed_regulations are given no greater weight than a position advanced by the commissioner on brief proposed_regulations can be useful as guidelines where they closely follow the legislative_history of the act 113_tc_440 as they do here moreover as pertinent here the proposed and the final regulations are identical in these circumstances we could scarcely repudiate the proposed_regulations without also casting doubt on the validity of the final regulations to which we owe continued state in determining whether relief is available under sec_6015 items of income credits and deductions are generally allocated to the spouses without regard to the operation of community_property_laws sec_1_6015-1 proposed income_tax regs fed reg date sec_1_6015-1 income_tax regs the proposed and the final regulations specifically state that a requesting spouse who is relieved of joint_and_several_liability under sec_1_6015-2 sec_1_6015-3 or sec_1_6015-4 may nevertheless remain liable for the unpaid tax including additions to tax penalties and interest to the extent provided by federal or state transferee_liability or property laws sec_1_6015-1 proposed income_tax regs fed reg date sec_1_6015-1 income_tax regs the preamble accompanying the issuance of the final regulations under sec_6015 indicates that in finalizing the proposed_regulations the internal_revenue_service received and rejected a suggestion to alter the just-quoted provision to achieve the result that petitioner and the dissenters now advocate t d 2002_2_cb_294 as support for continued considerable deference see natl muffler dealers association inc v united_states 440_us_472 the preamble to the final regulations under sec_6015 states continued rejecting this suggestion the preamble cited inter alia united_states v stolle aftr 2d ustc par big_number c d cal in stolle the district_court held that under california community_property law community_property tax is available to satisfy a debt from either spouse even if the other spouse is not responsible for the debt id pincite ustc par big_number at big_number accordingly the court reasoned for purposes of determining the validity of a tax_lien against spouses’ community_property it was irrelevant whether the wife was an innocent spouse under sec_6015 id the court continued one commentator suggested that the regulations adopt a rule that the irs would not look to community_property as a collection source when a requesting spouse with an interest in such community_property is granted relief under sec_6015 a federal_tax_lien arising under sec_6321 attaches to all property and rights to property of the taxpayer whether a taxpayer has an interest in property to which the lien can attach is determined by state law 363_us_509 once that property interest is defined federal_law alone determines the consequences resulting from the attachment of the federal lien on the property united_states v 528_us_49 if under the law of the community_property_state in which the spouses reside the irs can look to community_property to collect a liability of one of the spouses the determination that the other spouse is entitled to relief under sec_6015 does not affect the service’s ability to collect the nonrequesting spouse’s liability from the community_property see eg united_states v stolle u s t c big_number c d cal hegg v irs p 3d idaho the final regulations do not adopt this recommendation because it goes beyond the scope of the statute t d 2002_2_cb_294 stated nothing in the language or the case law suggests that the ‘innocent spouse’ provisions of the internal_revenue_code prevents the government from collecting against community_property in accordance with state law id see also 222_f3d_655 9th cir holding that the internal_revenue_service may levy upon erisa-regulated pension benefits to satisfy a husband’s tax debt notwithstanding the wife’s claim that she had a vested interest in half of those benefits under community_property_laws gerber cohen halpern chiechi haines wherry and kroupa jj agree with this concurring opinion vasquez j dissenting i respectfully disagree with the majority opinion’s holdings primarily because i believe they are contrary to the controlling statute and legislative intent i whether petitioner entitled to a refund a statutory interpretation and construction in interpreting sec_6015 the court should give effect to congressional intent 118_tc_494 114_tc_324 congress enacted sec_6015 in the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_734 as a means of expanding relief to innocent spouses see 120_tc_451 sec_6015 was enacted to provide spouses with broader access to relief from joint_and_several tax_liabilities 120_tc_137 we believe that congress wanted to grant the broadest relief while providing certainty in the settlement of tax_refund claims h conf rept pincite 1998_3_cb_747 s rept pincite 1998_3_cb_537 h rept part pincite 1998_3_cb_373 moreover we are mindful that sec_6015 was designed ‘to correct perceived deficiencies and inequities’ and it is well settled law that ‘curative legislation should be liberally construed to effectuate its remedial purpose ’ washington v commissioner supra pincite see also 389_us_332 remedial legislation should be construed broadly to effectuate its purposes 286_us_299 remedial legislation should be given a liberal interpretation b application of this section sec_6015 provides that credit or refund shall be allowed or made to the extent attributable to the application of this section in fernandez v commissioner supra pincite in determining whether the court has jurisdiction to review a request for relief under sec_6015 we stated it is our view that congress intended the term ‘under this section’ to include all subsections of in their entirety see 114_tc_276 see also 112_tc_19 accordingly the court must apply all subsections of sec_6015 including subsection a to determine the amount of a taxpayer’s refund pursuant to subsection g c sec_6015 the flush language the flush language at the end of sec_6015 provides any determination under this section shall be made without regard to community_property_laws the majority invents a narrow definition of determination despite strong indications to the contrary in the statute a sec_6015 determination is not merely that a spouse is entitled to relief from joint_and_several_liability contra majority op p the amount that the commissioner determines the electing spouse must pay towards the tax_liability attributable to the nonelecting spouse1 and the amount of any refund are part of the determination sec_6015 the individual may petition the tax_court to determine the appropriate relief available to the individual under this section washington v commissioner supra pincite holding we have jurisdiction under sec_6015 to review all relief afforded by sec_6015 rooks v commissioner tcmemo_2004_127 analyzing the commissioner’s determination and deciding whether taxpayer was entitled to a refund pursuant to sec_6015 thus the flush language of sec_6015 requires that community_property_laws be disregarded in determining the amount of a taxpayer’s refund pursuant to sec_6015 see estate of capehart v commissioner t c ___ date i note that in the notice_of_determination respondent determined the amount of relief petitioner was entitled pursuant to sec_6015 not just that petitioner was entitled to relief and that respondent clarified his determination by stipulating the amount of petitioner’s liability for the years in issue after application of sec_6015 accepting and applying the parties stipulations which disregarded nevada community_property law for purposes of allocating the liability pursuant to sec_6015 sec_6013 compared with sec_6015 contrary to the view of the majority the evolution of former sec_6013 into sec_6015 shows that congress intended to disregard community_property_laws with respect to all of sec_6015 and not to limit disregarding community_property_laws to determining whether an electing spouse is entitled to relief pursuant to sec_6015 c or f former sec_6013 --before its repeal by rra sec_3201 sec_112 stat 740--provided for purposes of this subsection the determination of the spouse to whom items of gross_income other than gross_income from property are attributable shall be made without regard to community_property_laws in contrast sec_6015 is broader than former sec_6013 providing any determination under this section shall be made without regard to community_property_laws the court should not ignore this statutory change eliminating the language modifying and limiting the term determination in former sec_6013 or that this same limitation was not enacted as part of sec_6015 even though the initial proposals to reform former sec_6013 contained this same limitation internal_revenue_service restructuring and reform act of h_r 105th cong 1st sess sec see majority op p yet the majority does just that the majority recognizes the statutory change majority op p and the controlling nature of the statutory language majority op p but then declines to give the statutory language effect majority op pp d sec_6015 evolution of sec_6015 sec_6015 first was enacted as sec_6015 rra sec_3201 112_stat_739 sec_6015 formerly provided allowance of credit or refund --except as provided in subparagraph b notwithstanding any other law or rule_of law other than sec_6512 sec_7121 or sec_7122 credit or refund shall be allowed or made to the extent attributable to the application of subsection b or f on date congress moved the provisions of former e a to sec_6015 community renewal tax relief act of publaw_106_554 sec a stat 2763a-640 at that time congress added sec_6511 to the list of exceptions in the parenthetical following the phrase notwithstanding any other law or rule_of law id notwithstanding any other law or rule_of law sec_6015 includes the phrase notwithstanding any other law or rule_of law accordingly a credit or refund pursuant to sec_6015 takes precedence over all other laws and rules of law that otherwise would restrict the refund_or_credit the only exceptions to this phrase are sec_6511 sec_6512 sec_7121 and sec_7122 sec_6015 congress did not include sec_6321 in the list of exceptions sec_6015 see washington v commissioner t c pincite the only limitations on the refund are those set forth in sec_6511 sec_6512 sec_7121 and sec_7122 contrary to the analysis of the majority the court should not add an exception to sec_6015 for sec_6321 sec_6015 and g clearly requires state community_property_laws to be disregarded to determine what rights the taxpayer has in the property and the amount of an electing spouse’s refund the majority holds that notwithstanding any other law or rule_of law other than sec_6511 sec_6512 sec_7121 or sec_7122 in sec_6015 should not be read literally but never explains what the phrase means see majority op pp it must mean something--a fundamental rule_of statutory construction is to give effect to all of the language of the statute see 276_us_233 297_f2d_298 9th cir affg 34_tc_1150 a caselaw domestic relations are preeminently matters of state law and the supreme court has consistently recognized that congress rarely intends to displace state authority in this area 490_us_581 addressing the application of california community_property law to military retirement pay accordingly the supreme court stated we have held that we will not find preemption absent evidence that it is positively required by direct enactment id internal quotation marks omitted the plain and precise language of sec_6015 evidences its preemption of state community_property_laws sec_6015 g see mansell v mansell supra pincite sec_6015 and g contains clear and unequivocal language expressing congressional intent to preempt state law mansell v mansell supra pincite 124_tc_180 although not discussed in detail by the majority majority op pp n respondent relies on united_states v stolle aftr 2d ustc par big_number c d cal and 222_f3d_655 9th cir for the proposition that a federal_tax_lien attaches to community_property and that sec_6321 takes precedence over sec_6015 i disagree i believe sec_6015 is clear and the directives in sec_6015 and g take precedence over sec_6321 stolle was a district_court order that dealt with the relationship between federal tax_liens and community_property held in a revocable_trust united_states v stolle supra the district_court concluded that a tax_lien attached to community_property for the tax debts of an individual and that community_property held on behalf of the individual and his wife by a revocable_trust could be used to satisfy the tax debts of the individual id mrs stolle’s entitlement to sec_6015 relief was not at issue in the case id the district_court however stated that even assuming mrs stolle was entitled to relief pursuant to sec_6015 nothing in sec_6015 prevents the government from collecting against the community_property id i am not persuaded by the reasoning of stolle because the issue of mrs stolle’s entitlement to sec_6015 relief and a refund pursuant to sec_6015 was not before the district_court and the district_court did not address the plain and clear language of sec_6015 and g respondent relies on mcintyre v united_states supra for the proposition that a federal_tax_lien attaches to the entire community_property and that sec_6321 takes precedence over sec_6015 in mcintyre the u s court_of_appeals for the ninth circuit to which this case is appealable considered whether the commissioner may levy upon erisa-regulated pension benefits to satisfy a husband’s tax debt against the claim that the wife has a vested interest in half of those benefits pursuant to california community_property_laws id pincite the court_of_appeals noted we have held before that by granting creditors recourse against the whole community estate on debts of only one spouse california law implicitly establishes that spouse’s interest in the whole of the community_property at least to a degree sufficient for the irs to impose tax_liens under the internal_revenue_code id pincite mrs mcintyre argued that erisa preempts california community_property law and that erisa’s antialienation provision prevented the irs from levying on the benefits from any erisa-governed pension_plan id pincite the court stated this argument relies on an over-exuberant interpretation of erisa’s anti-alienation provision and rejected the premise that erisa’s antialienation provision would preclude operation of california community_property law to the extent that it would permit the court also rejected mrs mcintyre’s argument that california community_property law gave her a vested interest in half of her husband’s pension benefits and the irs could not therefore levy on this half of the pension benefits 222_f3d_655 9th cir the court relied on cal fam code sec a and the reasoning in 496_f2d_957 9th cir and held that creditors have recourse over the whole of the community_property id the issue before us regarding the preemption of community_property_laws by sec_6015 and g and the application of sec_6015 however were not at issue in mcintyre creditors to proceed against the pension benefits at issue id pincite in rejecting this premise the court stated erisa’s anti-alienation provision plainly does not preempt the operation of california law because erisa itself has a saving clause that states ‘nothing in this subchapter which includes the anti- alienation provision shall be construed to alter amend modify invalidate impair or supersede any law of the united_states ’ id pincite insertion in original mcintyre is distinguishable from this case first mcintyre deals with erisa and not sec_6015 second sec_6015 and g unlike erisa expressly preempts community_property law sec_6015 sec_6015 determinations are made without regard to community_property_laws g refunds are made notwithstanding any other law or rule_of law other than sec_6511 sec_6512 sec_7121 or sec_7122 third sec_6015 has no saving clause like erisa b sec_6015 was enacted later even if sec_6015 and sec_6321 are in conflict sec_6015 controls because sec_6015 was enacted later than sec_6321 and supersedes sec_6321 insofar as the two sections are in conflict see 321_us_67 235_us_417 117_tc_95 affd sub nom 68_fedappx_44 9th cir thus i believe sec_6015 takes precedence over sec_6321 where the irs or the court determines a taxpayer is entitled to sec_6015 relief e legislative_history of sec_6015 the legislative_history regarding refunds pursuant to sec_6015 is scant the house report states the tax_court may order refunds as appropriate where it determines the spouse qualifies for relief and an overpayment exists as a result of the innocent spouse qualifying for such relief h rept part supra pincite c b pincite the conference and senate reports state the separate liability election may not be used to create a refund or to direct a refund to a particular spouse h conf rept supra pincite c b pincite s rept supra pincite c b pincite the legislative_history of sec_6015 supports calculating the refund on the basis of the amount_paid by the electing spouse without regard to community_property_laws towards the understatement or underpayment attributable to the nonelecting spouse under the heading reasons for change the senate report states the committee believes that a system based on separate liabilities will provide better protection for innocent spouses than the current system the committee generally believes that an electing spouse’s liability should be satisfied by the payment of the tax attributable to that spouse’s income and that an election to limit a spouse’s liability to that amount is appropriate s rept supra pincite c b pincite the limited legislative_history however is immaterial in the light of the plain and precise language of the statute mansell v mansell u s pincite congress is not required to build a record in the legislative_history to defend its policy choices id f common_law states and community_property states sec_6015 applies to taxpayers in common_law jurisdictions and community_property jurisdictions denying petitioner a refund of community assets used to pay mr ordlock’s understatements creates an inequity between taxpayers in community_property jurisdictions and taxpayers in common_law jurisdictions to obtain a refund pursuant to sec_6015 taxpayers in common_law jurisdictions like the electing spouse in washington must prove the amount they paid toward the underpayment or understatement attributable to the nonelecting spouse ie do tracing see washington v commissioner t c pincite rooks v commissioner tcmemo_2004_127 the majority prevents taxpayers in community_property states from obtaining refunds of community_property payments that can be traced to the spouse entitled to relief i believe the directive in sec_6015 and g to disregard community_property_laws indicates congress’s intent to treat taxpayers in community_property jurisdictions and common_law jurisdictions the same in washington v commissioner supra pincite the court noted that sec_6015 is very specific with respect to the limitations placed on a refund as in washington petitioner’s relief should not be limited merely to relief from joint_and_several_liability as respondent contends accordingly i would conclude that community_property_laws are disregarded in determining the amount of petitioner’s refund pursuant to sec_6015 ii amount of petitioner’s refund if in a community_property_state an electing spouse who is entitled to sec_6015 or f relief has made payments towards the understatement underpayment attributable to the nonelecting spouse the electing spouse is entitled to a refund of the amounts applied to the understatement or underpayment attributable to the nonelecting spouse and paid_by the electing spouse without regard to community_property_laws this is how the refund was calculated in washington in washington the taxpayer was employed as a federal purchasing agent washington v commissioner supra pincite the taxpayer’s spouse was a self-employed carpenter who did not pay self-employment taxes id the taxpayer’s wages were garnished and her overpayments from subsequent years listed on returns she filed separately from her spouse were applied to pay her spouse’s liability id pincite the court held that the taxpayer was entitled to a refund of the amount she paid toward the underpayment attributable to her former spouse ie the amount it was inequitable to hold the taxpayer liable for pursuant to sec_6015 id pincite see also leissner v commissioner tcmemo_2003_191 taxpayer granted relief under sec_6015 was entitled to refund of moneys taken from her individual_retirement_account to pay tax_liabilities attributable to her former spouse the record consists solely of the forms certificate of assessments payments and other specific matters for bayard m and lois ordlock for and which do not show how much petitioner paid towards mr ordlock’s understatements without regard to community_property_laws to decide whether petitioner has made an overpayment i would hold--as the parties agree--that the court needs additional evidence of the amounts petitioner paid without regard to community_property_laws toward mr ordlock’s understatements see washington v commissioner supra rooks v commissioner supra leissner v commissioner supra i would conclude that petitioner is entitled to a refund of these payments i would hold that petitioner bears the burden_of_proof on this issue see rule a additionally i would note the applicability of the 2-year rule_of sec_6511 which is not excepted by sec_6015 see washington v commissioner supra pincite as the court would require additional evidence for resolution of this case and as the parties agreed to leave the record open i would hold that this case could no longer be submitted under rule iii additional problems with the majority opinion a this is a sec_6015 case collection is not in issue the majority basically holds that disregarding community_property law for purposes of sec_6015 would create a statutory exception to the rule that state law defines ownership interests in property for purposes of federal tax collections under sec_6321 majority op p see also majority op pp this is a sec_6015 case not a collection sec_6330 case as the majority states the issue for decision is the amount of refund if any petitioner is entitled to under sec_6015 majority op p collection is independent from the determination of whether a taxpayer is an innocent spouse and the amount of the refund a taxpayer is entitled to upon a finding that he she is an innocent sec_7491 is inapplicable to this case as respondent’s examination of the and tax years began before date see 116_tc_438 spouse respondent’s collection rights are not at issue in this case this leads to my next point b legal or statutory voids general state property laws define the source of the payments the majority opines that if california community_property_laws are disregarded to determine the amount of petitioner’s refund the court will be left with no law or resource to define the source of ownership of the payments made on the tax_liabilities for the years in issue majority op pp if the court disregarded community_property_laws when determining the amount of sec_6015 refunds the court would not be left in a void without any guidance any more than state courts in community_property states are in a void when dealing with nonmarried persons the court could apply the general property laws of california ie laws regarding holding property as joint_tenants tenants in common etc to determine the source ie ownership of the payments as i stated supra the parties could present evidence on and brief this point c potential for abuse the majority concludes that if community_property_laws were disregarded for purposes of sec_6015 married taxpayers in community_property states could structure future payments so that the economic source of ownership is attributable to the spouse requesting relief under sec_6015 while continuing a jointly financed lifestyle majority op p the first problem with this conclusion is the implication that taxpayers who remain married should be denied the benefits provided by sec_6015 congress did not make divorce a precondition to sec_6015 relief taxpayers who remain married can be innocent spouses under sec_6015 and f and can obtain refunds under sec_6015 notably divorced or separated taxpayers who elect and obtain sec_6015 relief cannot obtain refunds sec_6015 the second problem is that the same potential abuse is available to taxpayers in common_law states taxpayers in common_law states can structure their payments so that the ownership and or economic source of ownership is attributable to the spouse requesting or who has obtained relief under sec_6015 while continuing a jointly financed lifestyle if the electing spouse in a common_law_state pays the liability attributable to the nonelecting spouse with income assets traceable to the electing spouse he or she is entitled to a refund of those amounts the third problem is that taxpayers in community_property states can structure their future payments and continue to enjoy a jointly financed lifestyle ie the majority opinion does not prevent this abuse as respondent concedes petitioner is entitled to a refund of the amounts paid with her separate_property taxpayers in community_property states can pay the tax_liability attributable to the nonelecting spouse with separate_property of the electing spouse and then seek a refund of these amounts d complexity administrative difficulty the majority concludes that petitioner’s approach would lead to a very complex factual analysis to trace the assets used to make the payments and would lead to an administrative nightmare that would severely impede collection majority op p the fact that tracing may be complex is not a sufficient reason to disregard the plain language of the statute contrary to the majority’s suggestion that this would burden respondent my proposal supra is that the burden_of_proof would be on petitioner as to this issue ie to prove the economic source of ownership of the payment iv conclusion i believe that the majority gives too little consideration to the text of sec_6015 and instead digresses into policy matters that are better left to congress additionally the majority imposes limitations and distinctions not found in the statute furthermore the majority narrowly construes the term determination we can presume that when congress enacted sec_6015 in it knew the effects of joint_and_several_liability the benefits available to persons who qualify for relief from joint_and_several_liability and the effects that the majority finds objectionable see majority op pp these policy choices are for congress and not the court to make our task is to interpret the statute as best we can not to second- guess the wisdom of the congressional policy choice mansell v mansell u s pincite i believe that sec_6015 and g is unambiguous and that community_property_laws are to be disregarded in determining the amount of the sec_6015 refund the irs’s ability to collect the nonelecting spouse’s liability via sec_6321 is distinct from the relief afforded pursuant to sec_6015 see sec_6015 which is part of chapter information and returns of the code which is part of chapter collection of the code as in 120_tc_137 i believe that mrs ordlock’s relief is not limited merely to relief from joint_and_several liability--which is very little relief indeed as per the majority respondent can levy on her wages her bank accounts and her other assets which are community_property under state law to satisfy liabilities she was relieved from pursuant to sec_6015 respectfully i dissent swift wells colvin and foley jj agree with this dissenting opinion marvel j dissenting i agree with the majority’s statement that the crux of this dispute is the application of the last sentence of sec_6015 and the language of sec_6015 majority op p however i disagree with the majority that the wording and structure of sec_6015 and its legislative_history support the majority’s conclusion that a person who resides in a community_property_state and who qualifies for relief under sec_6015 is not entitled to a refund of any part of the community_property used to satisfy her spouse’s federal_income_tax liability the principal reasons for my disagreement are summarized below sec_6015 unequivocally provides that any determination under sec_6015 shall be made without regard to community_property_laws as the majority correctly points out congress in enacted section as a means of expanding relief to innocent spouses see h conf rept pincite 1998_3_cb_747 s rept pincite 1998_3_cb_537 h rept part pincite 1998_3_cb_373 sec_6015 replaced sec_6013 which was often criticized as too narrowly crafted to provide broad-based relief from liability to deserving taxpayers sec_6015 was enacted in the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_734 the last sentence of sec_6015 unequivocally provides that any determination under this section shall be made without regard to community_property_laws sec_6015 does not define the term determination nor does it contain any words limiting the types of determinations to which the last sentence of subsection a refers in particular sec_6015 contains no language limiting the term determination to determinations made under subsection b c or f although congress could very easily have inserted such a limitation if it had intended to enact one under well-recognized principles of statutory interpretation if a statute does not define a term that term is given its ordinary and commonly accepted meaning see 121_tc_8 114_tc_72 the term determination is defined in webster’s third new international dictionary to mean the settling and ending of a controversy and alternatively the resolving of a question by argument or reasoning it is also defined in black’s law dictionary 7th ed to mean a final_decision by a court or administrative agency under any of these definitions a decision regarding whether a taxpayer qualifies for a refund under sec_6015 is a determination the majority nevertheless concludes that a decision as to whether a taxpayer is entitled to a refund under sec_6015 is not a determination within the meaning of sec_6015 the majority’s analysis begins with the statutory use of the word ‘determination’ in the context of community_property_laws and relief from joint liability majority op p and then traces the use of the term determination in former sec_6013 and in sec_6015 and in the legislative_history of those sections see majority op pp former sec_6013 contained a special rule that specifically provided that the determination of the spouse to whom items of gross_income other than gross_income from property are attributable shall be made without regard to community_property_laws sec_6015 does not contain any language modifying or limiting the word determination the majority attempts to find a limitation in the structure and wording of the rest of sec_6015 and focuses on the fact that the words determine and determination do not appear in sec_6015 see majority op p former sec_6013 specifically described a determination that had to be made without regard to community_property law however the existence of a limitation in former sec_6013 is not sufficient to support the majority’s conclusion that sec_6015 is also so limited although a comparable limitation to that contained in former sec_6013 was included in the house version of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 see internal_revenue_service restructuring and reform act of h_r 105th cong 1st sess sec h rept part supra pincite c b pincite congress did not include in the enacted version any limitation upon the types of determinations that under sec_6015 must be made without regard to community_property_laws clearly congress knew how to craft a limitation had it wanted to do so see eg former sec_6013 because i can discern no limitation from either the language or structure of sec_6015 or from its legislative_history i conclude that a determination whether a taxpayer is entitled to a refund under sec_6015 is a determination within the meaning of the last sentence of sec_6015 and must be made without regard to community_property_laws the description of problems and inconsistencies in the majority opinion confuses the service’s right to collect with the service’s obligation to refund the majority points out that the internal_revenue_service service has the right to collect an unpaid tax_liability from community_property even if spouses file separate returns and only one spouse is liable for unpaid taxes majority op pp the majority contends that under petitioner’s sec_6015 argument if married spouses filed jointly the government could not collect out of community assets without some tracing mechanism when one spouse received sec_6015 relief majority op p i disagree the issue before us involves petitioner’s claimed right to a refund of some portion of the tax_payments made with community_property the issue is not whether the service has a right to collect an unpaid federal tax_liability out of community_property under california law a creditor is entitled to collect an unpaid debt out of community_property even if the debt is owed solely by one spouse see cal fam code sec west that right has been exercised by the service and upheld by the federal courts see eg 222_f3d_655 9th cir a conclusion that a determination under sec_6015 must be made without regard to community_property law would not change california community_property law or restrict the service from continuing to collect from community_property the liability owed by petitioner’s husband such a conclusion however might require the service to refund to petitioner a part of what it collected from community_property determining a refund under sec_6015 although i disagree with the analysis and conclusion of the majority regarding the proper interpretation of sec_6015 i initially was troubled by the lack of guidance in sec_6015 regarding how we determine whether a refund_or_credit is warranted however upon further thought i believe that the requirement in sec_6015 to make determinations under sec_6015 without regard to community_property law gives us enough guidance to enable us to make the determination required by sec_6015 sec_6015 provides that except as provided in paragraphs and notwithstanding any other law or rule_of law other than sec_6511 sec_6512 sec_7121 or sec_7122 credit or refund shall be allowed or made to the extent attributable to the application of this section sec_6511 contains limitations on credit or refund including a time limit for filing a claim sec_6511 and a limitation on the allowance of credits and refunds sec_6511 and sec_6512 contains provisions outlining our overpayment jurisdiction in deficiency cases including a limitation on the amount of the credit or refund sec_6512 sec_7121 closing agreements and sec_7122 compromises authorize the service to enter into agreements to resolve a taxpayer’s tax_liability i interpret sec_6015 to mean that we must take the provisions of sec_6511 sec_6512 sec_7121 and sec_7122 into account in making our determination regarding a refund_or_credit but not any other law or rule_of law that might operate to restrict the taxpayer’s right to a refund_or_credit we must make the determination regarding the taxpayer’s right to a refund_or_credit without regard to community_property law sec_6015 if community_property law is disregarded and if the taxpayer can establish that he or she has satisfied the refund requirements set forth in sec_6511 and sec_6512 it seems logical to me that we must trace the source of the tax_payments to determine the amount of the refund if the payments are traced to income earned by one or both spouses the income would be attributed to the person who earned it if the payments are traced to the proceeds from the sale of property and the property is subject_to titling then that property would be allocated in accordance with title and applicable state law for example under california law every interest created in favor of several persons in their own right is an interest in common unless acquired by them in partnership for partnership purposes declared in its creation to be a joint interest or acquired as community_property cal civ code sec west when 2a community_property interest is one form of joint_ownership that is recognized under california law see cal fam code sec west the other forms of joint_ownership are joint tenancies tenancies in common and community_property with a right_of_survivorship id under california law property owned jointly by a husband and wife can take any of the above forms as long as the legal requirements are met in addition a husband and wife even if they are still married can sever the community and convert community_property into other forms of joint property two or more people take title to property as tenants in common under an instrument silent as to their respective shares a presumption arises which may be overcome by contrary evidence that their shares are equal caito v united cal bank p 2d cal anderson v broadwell p 2d cal ct app when the presumption is overcome in the absence of other controlling facts the respective interests must be determined by the relative proportion of the purchase_price paid_by each anderson v broadwell supra pincite if we disregard community_property law in making our determination under sec_6015 it is both logical and consistent with the directive in sec_6015 to analyze petitioner’s interest in property that is owned jointly with her husband as if she were an unmarried tenant in common under california law this form of joint_ownership is the closest in character to a community_property interest with no survivorship right under california law the need for remedial legislation the majority opinion deprives taxpayers in community_property states who are otherwise entitled to relief under sec_6015 of the same relief afforded to taxpayers in common_law states under the majority opinion a taxpayer who is granted relief under sec_6015 or f will be entitled to a refund assuming other refund requirements are met only if the taxpayer’s separate_property was used to satisfy all or a portion of the spouse’s tax_liability unlike a taxpayer’s joint property interests in a common_law_state a taxpayer’s community_property interest will remain a collection source and the taxpayer will have no right to a refund under sec_6015 with respect to community_property used to satisfy the spouse’s tax_liability given the remedial nature of sec_6015 and congress’s avowed purpose of broadening a taxpayer’s ability to obtain relief from joint_and_several_liability such a result cannot be consistent with congress’s intent in light of the majority opinion congress should revisit sec_6015 and provide us with guidance regarding the proper application of sec_6015 to taxpayers who reside in community_property states in the meantime the majority opinion operates as a strong incentive for taxpayers in community_property states to take advantage of state laws that may permit them to convert community_property into other forms of joint_ownership colvin foley and gale jj agree with this dissenting opinion sec_6015 provides that no credit or refund shall be allowed as a result of an election under subsec c
